Citation Nr: 9906850	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-26 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for splenectomy on a 
secondary basis.

2.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1997 rating decision of the Regional Office (RO) 
which denied the veteran's claim for service connection for 
splenectomy on a secondary basis and his claim for a higher 
rating for malaria.


REMAND

The veteran argues that service connection is warranted for 
splenectomy on the basis that it is secondary to his service-
connected malaria.  A review of the record discloses that the 
veteran underwent a splenectomy at a private facility in 
September 1996.  Following a Department of Veterans Affairs 
(VA) systemic examination in January 1997, the examiner 
commented that a diagnosis could not be made as he did not 
know the reason for the splenectomy.  He added that if it was 
for hypersplenism, then perhaps it was related to malaria.  
He further noted that if the splenic tissue showed hemozoin 
pigment, it would be indicative of malaria.  He stated that 
much depended on the tissue diagnosis of the splenectomy.  
The examiner also diagnosed history of hypersplenism, but the 
relation to malaria could not be confirmed although malaria 
does cause hypersplenism on occasion.  History of malaria was 
also diagnosed; however, a malarial smear was not taken.  The 
Board notes that the September 1996 pathology report is of 
record.

In light of the foregoing medical information, further 
clinical corroboration is necessary under the circumstances.  
Thus, as the VA examiner was not afforded an opportunity to 
review the tissue diagnosis of the splenectomy and provide a 
definitive opinion as to whether the veteran's splenectomy 
was secondary to his service-connected malaria, further 
development is warranted.  Similarly, a definitive medical 
conclusion in this regard is also relevant to whether an 
increased evaluation is warranted for the service-connected 
malaria.  See 38 C.F.R. § 4.886, Note following Diagnostic 
Code 6304 (1998).

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans Claims 
(prior to March 1, 1999, known as the United States Court of 
Veterans Appeals) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for hypersplenism 
since his discharge from service, and 
for malaria since 1997.  After securing 
the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2. The veteran should then be afforded a 
VA examination by a specialist in 
infectious disease, if available, to 
determine the nature and extent of 
malaria, as well as whether the 
splenectomy was related to malaria.  
All necessary tests, including 
malarial smears, if appropriate, 
should be performed.  The examiner 
should also review the claims folder, 
to specifically include all medical 
records pertaining to the veteran's 
splenectomy, which was performed at 
the Columbia Chino Valley Medical 
Center in September 1996.  The 
rationale for all opinions expressed 
should be explained.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claims for 
service connection for splenectomy on a secondary basis, and 
for a compensable evaluation for malaria may be granted.  If 
not, he and his representative should be furnished an 
appropriate supplemental statement of the case and be 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


